Citation Nr: 0836221	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for headaches to include 
blackouts.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Cleveland, Ohio, which denied service connection for a 
left knee condition and for headaches to include blackouts.

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in May 2006 at the RO.  Transcripts of 
these proceedings have been associated with the claims file.  


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the veteran's left knee disability had its onset in service 
or is otherwise related to the veteran's active military 
service.  

2.  The preponderance of the evidence does not establish that 
the veteran has a current headache disability that is related 
to a disease or injury in service. 


CONCLUSIONS OF LAW

1. The veteran's left knee disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2. A headache disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claims, 
letters dated in January 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  No response was received, and 
the claim was readjudicated in September 2006 and July 2007 
Supplemental Statements of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in June 2006 to in 
association with his claims of service connection for a left 
knee disability and headaches.  Further examination or 
opinion is not needed on these claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran is seeking service connection for a left knee 
disability and headaches.  As will be explained below, the 
Board finds that the criteria for service connection are not 
met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis or an organic disease of the nervous 
system, when it is manifested to a compensable degree within 
one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Left Knee

The veteran contends that he has a left knee disability as a 
result of service.  For the following reasons, the Board 
concludes that service connection is not warranted.  

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current left knee 
disability.  VA treatment notes dated in February 2006 
indicate that the veteran complained of gradually worsening 
knee pain.  It was noted that a previous x-ray revealed 
osteoarthritis.  Mild effusion in the left knee  with no 
warmth or erythema was observed.  The veteran was afforded a 
thorough VA examination in June 2006.  A physical evaluation 
of the joints detected pain, stiffness, weakness and 
decreased range of motion in the left knee.  Review of a 
previous left knee x-ray found mild to moderate degenerative 
changes of the left knee with greater involvement of the 
medial joint compartment.  Subsequently, x-rays dated in June 
2008 showed tricompartmental osteoarthritis, with no acute 
fracture or dislocation and no joint effusion.  Based on the 
aforementioned findings, the Board finds that there is 
medical evidence of a current disability, thereby satisfying 
the first element of service connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  In his May 2005 notice of 
disagreement, the veteran stated that he fell off a truck and 
injured his left knee in 1968 during training in Stuttgart, 
Germany.  He was treated by a field medic and place on 
limited duty for a week or two.  The veteran also stated that 
while in Ku Chi, Vietnam, he injured his knee again when fell 
off a tank and hit his knee on the ground.  He was treated by 
a field medic.  In a February 2006 statement, the veteran 
explained that this incident took place one month before 
discharge and that he never went on sick call for this 
injury.  See also RO hearing, May 2006; Travel Board hearing 
transcript, September 2008.  

The Board notes that the events recounted by the veteran are 
otherwise unsupported by the record.  The veteran's service 
medical records are negative for any complaints, treatment, 
or a diagnosis of a left knee condition during service.  
Post-service medical records, however, do reveal medical 
treatment for the left knee.  Treatment records from Henry 
Ford Hospital show that the veteran was seen in August 1971 
after bumping his left knee on the frame of a bed.   X-ray of 
the left knee came out negative.  In April 1972, the veteran 
sought treatment after falling down stairs and injuring his 
left thigh.  X-ray of the femur was negative and the clinical 
impression was a left thigh contusion.  In July 1972, the 
veteran again presented for treatment, complaining of knee 
pain after bumping his left knee on a table in the hospital 
basement.  Physical examination revealed a small swelling and 
tenderness.  X-ray of the left knee was negative.  The 
clinical impression was a soft tissue injury of the left 
knee.  Although the aforementioned medical evidence shows 
that the veteran had problems with his left knee within a few 
years after separation, there is no indication that these 
problems were in any way related to service.  Furthermore, 
March 2006 VA treatment notes indicate that the veteran has 
had left knee pain since the 1960s, but mention nothing about 
the purported in-service injuries.  In short, there is no 
evidence of record to corroborate the veteran's contentions 
that he injured his left knee in service.

The veteran's description of left knee injuries in service 
has been considered, but his statements are outweighed by the 
lack of a contemporaneous record of treatment for the left 
knee in service.  The Board finds that the preponderance of 
the evidence is against a finding of in-service incurrence.  
See Hickman, supra.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

b. Headaches

The veteran contends that he has chronic headaches as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

VA treatment records show that the veteran was seen in 
September 2005 with complaints of frontal headaches for one 
week.  In March 2006, the veteran was seen with complaints of 
frontal headaches for the past several days.  At his June 
2006 VA examination, the veteran reported that he was 
currently receiving medical treatment, which included taking 
several different medications.  In light of the evidence of 
treatment for headaches and given the veteran's longstanding 
history of headache problems, as will be explained below, the 
Board finds that the veteran has presented sufficient medical 
evidence of a current disability.  

Nevertheless, the Board finds that the evidence on file fails 
to establish a link between the veteran's current disability 
and an injury or disease in service.  

The veteran contends that he suffered a head injury when he 
fell off a tank in May 1969 while in Vietnam and hit his 
head.  See Veteran's statement, February 2006; RO hearing 
transcript, May 2006; Travel Board hearing transcript, 
September 2008.  As noted above, this event as recounted by 
the veteran is otherwise unsupported by the record.  Although 
the veteran's medical history report at separation 
examination in May 1969 indicates that he had a history of 
frequent or severe headaches, his service medical records are 
otherwise negative for any complaints, treatment, or a 
diagnosis of headaches during service.  Rather, post-service 
medical treatment records dated in July 1970 from Henry Ford 
Hospital show that the veteran complained of severe right 
hemicramal headaches.  The veteran reported a history of 
similar headaches since age 13, which included two 
hospitalizations and a diagnosis of migraines.  This time, a 
neurological examination was negative and the impression was 
again migraine headaches.  Additionally, April 1971 treatment 
records from Henry Ford Hospital indicate that the veteran 
gave a history of weekly headaches lasting about two days at 
a time for the past 13 years.  He also reported suffering a 
head injury on his right side in 1967, prior to entering the 
service, and being diagnosed with hemotympanum.  There was no 
mention of any subsequent head injuries in service.  The 
impression was headaches due to multiple factors including 
vascular headaches, head trauma, nervous tension, possibly 
carious teeth and temporomandibular joint disorder.  An EEG 
revealed excessive tendency to drowsiness.  The results were 
otherwise normal.  Furthermore, at his June 2006 VA 
examination, the veteran explained that he had left his last 
job in 2004 after falling and hitting his head.  

Based on the veteran's medical history as shown in the 
record, the Board concludes that the preponderance of the 
evidence is against a finding that a disease or injury was 
incurred in service.  Although there are documented accounts 
of head injuries and complaints of headaches in the record, 
none of them took place during the veteran's service.  There 
is no evidence of record to corroborate the veteran's 
contentions that he suffered an in-service head injury.  

In light of the foregoing, the Board concludes that service 
connection for headaches is not warranted.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


